DISSENTING OPINION
Gaerett, Judge:
I am, and have been throughout the consideration of this case, after it was first presented to this court, in disagreement with my associates upon the merits, in that, in my opinion, dumping was not established. My reasons were stated to the extent deemed necessary in the light of such issues as were passed upon by the majority in our second decision. J. H. Cottman & Co. v. United States, 20 C. C. P. A. (Customs) 344, 360, T. D. 46114.
In the instant appeal a phase of the case which had not been presented at either of the previous hearings comes before us, and as to the disposition of this newly presented phase my associates are in disagreement, as evidenced by the opinions written, respectively, by Judges Graham and Lenroot. I concur in the main with the reasoning of Judge Lenroot that it requires consideration upon the merits but do not agree with his conclusion as to the merits. The result of both conclusions is the same. Under this situation the logic of my position seems to require that I dissent as to both opinions.